In proceedings relating to placement of petitioner’s four children pursuant to article 10 of the Family Court Act, she appeals (1) from an order of the Family Court (Palmer, J.), dated May 7,1981, and entered in Kings County, which dismissed her petition to terminate placement; (2) from a further order of the same court (Marks, J.), dated May 12,1981, which sentenced her for a violation of the court’s order of disposition to a term of six months’ imprisonment, which was suspended so long as she did not interfere with the continued placement of the children; and *518(3) as limited by her brief, from so much of five orders of the same court (Palmer, J.), all dated July 2, 1982, as denied an application for a change of planning agency and extended the placement of her four children to June 8, 1983. Orders affirmed, insofar as appealed from, without costs or disbursements. No opinion. We direct that the hearing to extend placement of the appellant’s children be held forthwith. Thompson, J. P., Brown, Rubin and Boyers, JJ., concur.